Citation Nr: 1609843	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right forearm disability.

3.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Appellant served on a period of active duty for training (ACDUTA) from October 1975 to February 1976, with reservist service with the Alabama Army National Guard thereafter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that his currently-diagnosed right elbow, right forearm, and right hand disabilities result from a right arm injury he sustained while performing his reservist duties in August 1986.  Indeed, August 1986 reservist treatment records reflect the Appellant's treatment for a right arm injury shortly after a large metal cooler fell on his right arm.  The record reflects that the RO denied the Appellant's claim based on the lack of evidence that the Appellant was engaged in either inactive duty for training (INACDUTA) or ACDUTRA, as service connection is only available for residuals of injuries sustained during such periods of reservist service.  However, the dates of the Appellant's periods of INACDUTA and ACDUTRA are not of record.  (A list of the Appellant's reservist points is of record; however, this data only reflects that the Appellant served on both ACDUTA and INACDUTRA in 1986, and not the dates of such service.)  While the RO requested these dates, the information was never obtained, and further efforts to obtain these relevant service records are required.  

Moreover, as the only service personnel records associated with the claims file are those that have been provided by the Appellant, efforts must be made to obtain the Appellant's complete records from a federal custodian.

If this development reflects that the Appellant was indeed engaged in ACDUTRA or INACDUTRA when he sustained his right arm injury in August 1986, the Appellant should be afforded a VA examination to determine the potential relationship between his current right arm disabilities and his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant's complete service personnel records.  

2.  Request from the appropriate federal custodian of records of the Alabama Army National Guard the Appellant's duty status (INACDUTA or ACDUTA) for the month of August 1986.

3.  If the above development establishes that the Appellant was engaged in ACDUTRA or INACDUTRA when he injured his right arm in August 1986, schedule the Appellant for an appropriate VA examination to determine the potential relationship between the Veteran's current right arm disabilities and this in-service injury.

After reviewing the Appellant's claims file, including the Appellant's in-service right arm injury, and eliciting a history of his right arm impairments, the examiner is to opine whether it is at least as likely as not (50 percent or more probable) that the Appellant's current right elbow, forearm, and hand impairments (if any) are related to this in-service injury.  

The examiner must provide a complete rationale for all opinions rendered.  

4.  Then, readjudicate the Appellant's service connection claims for right elbow, forearm, and hand disabilities.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




